United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 03-1407
                                 ___________

Terri Pedroza,                           *
                                         *
             Plaintiff - Appellant,      *
                                         *
David Pedroza,                           *
                                         *
             Plaintiff,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri.
Cintas Corporation No. 2, doing          *
business as Cintas Corporation; Cintas *
Corporation, Sponsor and                 *
Administrator of The Cintas              *
Corporation Partner Medical Benefit      *
Plan,                                    *
                                         *
             Defendants - Appellees.     *
                                    ___________

                         Submitted: December 16, 2003
                             Filed: February 11, 2005
                                 ___________

Before MELLOY, BEAM, and COLLOTON, Circuit Judges.
                           ___________

MELLOY, Circuit Judge.
      Terri Pedroza appeals the district court’s1 adverse grant of summary judgment
on her same-sex sexual discrimination claims under Title VII and the Missouri
Human Rights Act. Because she failed to present sufficient evidence to demonstrate
a genuine question of material fact as to whether the allegedly discriminatory
behavior was based on sex, we affirm the district court’s grant of summary judgment
on her hostile work environment claim. Consequently, we also affirm the district
court’s dismissal of her retaliation, constructive discharge, and “punitive damages”
claims.

                                         I.

      Cintas Corporation (“Cintas”) hired Pedroza to work at its Springfield,
Missouri facility on July 22, 1998. Cintas promoted her to the position of “team
leader” after a few months. Team leader is a nonsupervisory position that involves
some direction and coordination of coworkers. She worked initially in the “pants
department” but eventually worked in the “shirt hanging department” as well.
According to Pedroza’s own expert witness psychologist, Pedroza is a “concrete
person” who has difficulty understanding the subtleties of non-literal communication
such as sarcasm and whose intelligence test scores suggest borderline mental
retardation.

      The instances of alleged harassment all relate to the actions of one female
coworker, another team leader, Pam Straw. As early as 1999, numerous coworkers
witnessed arguments between Straw and Pedroza, claimed that there was “friction”
between Straw and Pedroza, and claimed that the two women repeatedly “butted
heads” and “bickered” with raised voices. In fact, Straw told others that Pedroza was
not a good team leader before the first alleged instance of harassment took place.


      1
       The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.

                                        -2-
One coworker reported that Straw said, “Well it would be better if she [Pedroza]
knew what she was doing so she could tell the girls how to do it.” In addition, when
Straw found mistakes in the work of Pedroza’s team members, she brought the
mistakes directly to the team members rather than to Pedroza, as Pedroza argues
would have been appropriate.

       According to Pedroza, Straw’s harassing behavior began in mid-May 2000 and
continued through September 2000, when Pedroza resigned. In mid-May, Straw
attempted to hold Pedroza’s hand when Pedroza showed pictures of her grandson to
Straw. When Pedroza recoiled and asked Straw to stop, Straw said, “You want me
to kiss you, honey?” Straw then grabbed Pedroza’s face and attempted to kiss her on
the mouth. Pedroza jerked away and Straw’s wet kiss landed on Pedroza’s cheek.
Straw then stated, “You love it, honey.” Pedroza went immediately to the Springfield
Plant Manager, Russ Watkins. Watkins told Pedroza that the behavior was simply
Straw’s personality.

       Pedroza also claims that on a later occasion, Straw approached her and said,
“Terri, you’re awfully quiet today. Didn’t you get a piece of ass last night?” Pedroza
responded by telling Straw to “go home to her husband.” Straw then told Pedroza
that she didn’t have a husband and said, “I want you, honey.”

      In early June 2000, Pedroza asked Straw for assistance on a work-related
matter. In response, Straw bent over, pointed her own buttocks at Pedroza, rubbed
her own buttocks, and told Pedroza, “Kiss it Terri. You love it.” In late June, Straw
again grabbed Pedroza’s face. Believing that Straw was again attempting to kiss her,
Pedroza jerked away. When Pedroza jerked away, Straw ceased her attempt and said,
“Kiss my ass.” Pedroza reported this incident to her immediate supervisor, Garrett
Anderson. Anderson told Pedroza that he would take care of it.




                                         -3-
       Throughout the summer, Straw repeatedly blew kisses at Pedroza, used foul
language around Pedroza, and rubbed her own buttocks while looking at Pedroza.
Pedroza complained of this behavior on several weekly reports that she gave to
Watkins. Another coworker, Donna Lewis, witnessed much of Straw’s behavior and
reported this behavior to management on Pedroza’s behalf. Lewis reported to Human
Resources Director Rhonda Braker that Straw grabbed and tried to kiss Pedroza and
that people talked about “which way [Straw] swung.”

        Pedroza claims that she also reported Straw’s actions to Braker and told Braker
that “Pam is out there blowing kisses at me and doing all these gestures to me, and
it's not professional.” Pedroza also claims that when she told Braker Straw’s behavior
made her uncomfortable, Braker responded, “the boys are already taking care of it.”
Because Straw’s actions continued and Pedroza did not see any management
response, Pedroza secretly taped a conversation with Braker. The tape reveals that
Pedroza did mention the fact that Straw had been blowing kisses at Pedroza. Braker,
however, testified at Pedroza’s unemployment hearing that Pedroza did not complain
directly to her about Straw and that she learned of Pedroza’s complaints through an
investigation that Watkins conducted.

       Near the end of July, Straw again blew kisses at Pedroza. Pedroza stated,
“Pam, don’t do that. That is sexual harassment.” To which Straw replied, “Write me
up. You love it, you know it. Write me up.” Near the end of August, Straw asked
Pedroza to let Straw temporarily borrow a worker from Pedroza’s team. After
Pedroza agreed, Straw again grabbed Pedroza’s face, and this time, kissed Pedroza
on the cheek and said, “I love ya honey.” Pedroza reported this incident to Anderson
and said that she had to leave work because she simply could not handle the stress
over Straw’s behavior. Pedroza then left work to use vacation time.

     While on vacation, Pedroza received a call from Cliff Smith, the General
Manager at the Springfield facility. Smith asked Pedroza to return to work for a

                                         -4-
meeting with Braker. At this meeting, which Pedroza secretly recorded, Smith said
he did not want to lose Pedroza or Straw, he thought it had all been “blown out of
proportion,” “we’re tired of the friction,” and Pedroza needed to be “more open
minded to other people’s lifestyles.”

      The team members who worked with Straw and Pedroza suggested that the two
switch job duties within the company. Straw and Pedroza did switch positions—a
move that involved no change in pay, title, or working conditions and that Pedroza
does not allege was a demotion. After the switch, Straw continued to blow kisses at
Pedroza, Pedroza reported to Anderson, and when Cintas management did not act,
Pedroza resigned.

       Pedroza then brought this action against Cintas. She alleged sexual harassment
(hostile work environment), retaliation, constructive discharge and religious
discrimination (Pedroza is a Jehovah’s Witness) under Title VII and the Missouri
Human Rights Act. Pedroza also brought a separate claim that she characterized as
a claim for punitive damages alleging that Cintas acted with a conscious disregard for
her federally protected rights. Pedroza argued that Straw’s actions were based on sex
because they were gender specific and motivated by homosexual desire. However,
when asked in her deposition whether she knew if Straw was a lesbian, Pedroza
admitted that she did not know, stating, “I don’t know which way she may go. She
may want to go both ways. I don’t know.” After certain evidence was excluded
(Pedroza does not appeal any evidentiary rulings), the remaining evidence that
Pedroza cited to support her theory that Straw’s harassing behavior was motivated by
homosexual desire, and therefore based on sex, was (1) the arguably sexual nature of
the offensive acts themselves (repeatedly attempting to kiss Pedroza on the mouth or
cheek, grabbing Pedroza by the face, stroking Pedroza’s hand, and making suggestive
comments) and (2) Smith’s statement that Pedroza needed to be more open minded
about other people’s lifestyles. It is undisputed that Straw had five children by a
former marriage and was in a long-term, live-in, heterosexual relationship with her

                                         -5-
boyfriend. There was no other evidence regarding Straw’s sexual history or
preferences.

       Cintas moved for summary judgment on all claims. The district court held that
there was insufficient evidence to create a question of material fact as to the issue of
whether the harassing conduct was based on sex. In addition, the district court found
that the harassing conduct was not so pervasive as to constitute a hostile work
environment. Finally, the district court found that there was no adverse employment
action. Pedroza abandoned her religious discrimination claim during the summary
judgment process, and the district court dismissed all of Pedroza’s remaining claims.
Pedroza appeals.

                                          II.

      We review the district court’s grant of summary judgment de novo, view the
record in a light most favorable to the non-moving party, and draw all reasonable
inferences in that party’s favor. McCown v. St. John’s Health Sys., Inc., 349 F.3d
540, 542 (8th Cir. 2003). Summary judgment is appropriate only where there exist
no genuine questions of material fact such that no reasonable jury could return a
verdict for the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
247-48 (1986).

       Title VII prohibits an employer from discriminating against an employee based
on the employee’s sex. 42 U.S.C. § 2000e-2(a)(1). Discrimination based on sex that
creates a hostile working environment violates Title VII. Harris v. Forklift Sys., Inc.,
510 U.S. 17, 21 (1993) (“When the workplace is permeated with discriminatory
intimidation, ridicule, and insult that is sufficiently severe or pervasive to alter the
conditions of the victim’s employment and create an abusive working environment,
Title VII is violated.”) (internal citations and quotation marks omitted). To state a
prima facie case for a claim of sexual discrimination based on a hostile work

                                          -6-
environment, an employee must show: (a) she belongs to a protected group; (b) she
was subject to unwelcome sexual harassment; (c) the harassment was based on sex;
(d) the harassment affected a term, condition, or privilege of employment; and (e) her
employer knew or should have known of the harassment and failed to take proper
remedial action. McCown, 349 F.3d at 542. In the present case, we address the third
requirement, whether the harassment was based on sex.

       The based on sex requirement forces a plaintiff to prove that she was the target
of harassment because of her sex and that the offensive behavior was not merely non-
actionable, vulgar behavior. This distinction exists because “Title VII does not
prohibit all verbal or physical harassment in the workplace” and is not “a general
civility code for the American workplace.” Oncale v. Sundowner Offshore Servs.,
Inc., 523 U.S. 75, 80 (1998) (recognizing a claim for same-sex harassment that
created a hostile work environment where the alleged harassment forced an oil
platform worker in the Gulf of Mexico to quit his job out of a fear of same-sex rape).
Consequently, to succeed on a hostile work environment claim under Title VII, a
plaintiff must show “that the conduct at issue was not merely tinged with offensive
sexual connotations, but actually constituted ‘discrimina[tion] . . . because of . . .
sex.” Id. at 81 (quoting 42 U.S.C. § 2000e-2(a)(1)).

        As we recognized in McCown, the Supreme Court set forth a non-exhaustive
list that included three possible evidentiary routes same-sex harassment plaintiffs may
follow to show that harassment was based on sex:

      First, a plaintiff can show that the conduct was motivated by sexual
      desire. Second, a plaintiff can show that the harasser was motivated by
      a general hostility to the presence of the same gender in the workplace.
      And third, a plaintiff may offer direct comparative evidence about how
      the harasser treated both males and females in a mixed-sex workplace.




                                         -7-
McCown, 349 F.3d at 543 (citing Oncale, 532 U.S. at 80-81). Here, the second and
third methods are not applicable. The relevant workplace appears to have been
exclusively female, and, at any rate, Pedroza offers no comparative evidence
regarding the treatment of males at Cintas. Further, Pedroza concedes that Straw was
not generally hostile towards other women in the workplace.

       What remains is the question of whether, based on the summary judgment
record taken in a light most favorable to Pedroza, any reasonable jury could find that
sexual desire motivated Straw’s actions towards Pedroza. Pedroza points to the facts
that one coworker suggested “people” questioned “which way [Straw] swung” and
General Manager Smith told Pedroza to be more open to other people’s lifestyles. We
may not consider the comments or rumors from non-management coworkers
regarding Straw’s sexual orientation because the district court granted Cintas’s
motion in limine to exclude these comments, and Pedroza does not contest that ruling.
We also refuse to consider Smith’s comment because, although the district court file
contained a transcript of the recorded conversation in which Smith made the
“lifestyle” comment, Pedroza did not bring this statement to the attention of the
district court in her brief in opposition to Cintas’s summary judgment motion or in
any counter statement of the facts before the district court. See Crossley v. Georgia-
Pacific Corp., 355 F.3d 1112, 1114 (8th Cir. 2004) (noting the burden on a party
resisting summary judgment to designate the specific facts that create the triable
question of fact); Jaurequi v. Carter Mfg., Co., 173 F.3d 1076, 1085 (8th Cir. 1999)
(“[A] district court is not ‘obligated to wade through and search the entire record for
some specific facts which might support the nonmoving party’s claim.’”) (internal
citation omitted).

      Pedroza therefore must rely solely on the nature of Straw’s harassing actions
themselves—grabbing Pedroza’s face and attempting to kiss her on the mouth and
cheek, attempting to hold Pedroza’s hand, pointing to her own buttocks and telling
Pedroza to “kiss it,” saying to Pedroza “kiss my ass” when Pedroza asked for help,

                                         -8-
blowing kisses at Pedroza, and saying that she didn’t have a husband and that she
wanted Pedroza—as evidence that sexual desire motivated Straw’s behavior.

       Cintas, on the other hand, notes that it was undisputed that Straw had five
children from a former marriage; Straw was in a long-term, live-in, heterosexual
relationship with her boyfriend; Straw and Pedroza had a generally antagonistic
relationship with each other that preceded any allegedly harassing conduct; and,
according to Pedroza’s own expert, Pedroza was a “concrete person” of limited
intelligence who had difficulty understanding sarcasm and who tended to take
statements literally. Pedroza asks us to conclude that a jury question exists as to
whether sexual desire motivated Straw’s behavior. Cintas asks us to conclude that
the evidence permits only one reasonable interpretation, namely, that Straw was a
vulgar and boorish coworker who sought to antagonize Pedroza and that Pedroza
misunderstood and misinterpreted Straw’s actions.2

       To buttress its argument, Cintas points to a line of cases from this and other
circuits wherein courts found that instances of alleged same-sex harassment were not
“based on sex” but rather, were vulgar and boorish behavior that was “tinged with
offensive sexual connotations” but not suggestive of motivation by sexual desire.
See McCown, 349 F.3d at 541-43 (finding that harassment was not motivated by
sexual desire where the victim suggested the harasser was “just trying to ‘irritate’
him,” and the harasser grabbed the victim on the waist, chest, and buttocks, pressed
against the victim in simulated intercourse, and attempted to put objects in the
victim’s buttocks); Linville v. Sears, Roebuck & Co., 335 F.3d 822, 823-24 (8th Cir.
2003) (finding harassment not based on sex where the harasser repeatedly struck the

      2
        We disagree with Straw regarding the inferences that may flow from the facts
that she had children and had been in a long-term relationship with a man. These
facts tend to prove only that Straw was not strictly homosexual. They do not preclude
a jury from finding that Straw was motivated by some degree of homosexual desire
towards Pedroza. It would be naive and artificial for us to conclude otherwise.

                                        -9-
victim in the scrotum); Davis v. Coastal Int’l Sec., Inc., 275 F.3d 1119, 1125 (D.C.
Cir. 2002) (finding that harassment was not based on sex where two harassers had a
pre-existing antagonistic relationship with the victim and repeatedly grabbed their
own crotches, made kissing gestures, and described oral sex towards the victim);
Johnson v. Hondo, Inc., 125 F.3d 408, 410-12 (7th Cir. 1997) (finding that
harassment was not based on sex where the harasser repeatedly brushed against the
victim, grabbed and manipulated his own crotch in front of the victim, and repeatedly
described oral sex towards the victim). The Seventh Circuit in Johnson explained the
reasoning that supported this line of cases:

      Most unfortunately, expressions such as . . . “kiss my ass,” and “suck my
      dick,” are commonplace in certain circles, and more often than not,
      when these expressions are used (particularly when uttered by men
      speaking to other men), their use has no connection whatsoever with the
      sexual acts to which they make reference-even when they are
      accompanied, as they sometimes were here, with a crotch-grabbing
      gesture. Ordinarily, they are simply expressions of animosity or juvenile
      provocation[.]”

Johnson, 125 F.3d at 412. Straw urges us to hold as a matter of law that Pedroza’s
actions are analogous to the harassers’ actions in the above cases and that no
reasonable jury could infer homosexual desire from Straw’s actions.

       Pedroza counters that, because this case involves allegations of same-sex
harassment between females rather than same-sex harassment between males, we
must not compare the facts of this case to the above cases that involved only male,
same-sex harassment. Instead, she argues, we must apply a different standard in the
context of female same-sex harassment to find the line that separates permissible
albeit unpleasant and vulgar behavior from prohibited behavior that is based on sex.
Pedroza points to cases such as Johnson in which the court specifically noted the
common use of vulgar expressions in the workplace “particularly when uttered by


                                        -10-
men speaking to other men.” Id. Pedroza concludes that, because such bawdy,
“locker room” behavior is not as commonplace among females, a reasonable jury
could more readily infer actual sexual desire based on similar statements or acts by
females, and, accordingly, we should be more hesitant to grant summary judgment in
a case that involves female same-sex harassment.

       On this specific point, we disagree with Pedroza. First, we do not find it
appropriate in the context of Title VII to establish dual standards for the “based on
sex” showing required in male and female same-sex harassment cases. Further, even
if we were inclined to draw such a distinction, Pedroza offers nothing but her own
unsupported opinions as to the prevalence of vulgar language and behavior in female
dominated workplaces. Accordingly, we reject Pedroza’s argument that we cannot
look to cases that involve male same-sex harassment to determine whether a female,
same-sex harassment plaintiff has made the showing required to create a jury question
under the based on sex requirement.

       Looking at the entirety of the evidence that we may consider, and comparing
the facts of this case to the developing body of authority under the “based on sex”
analysis in same sex harassment cases, we believe the district court correctly
determined that the evidence to suggest motivation by homosexual desire was
insufficient to create a triable question of fact. Accordingly, Pedroza’s hostile work
environment claim fails.

       Pedroza raises no separate arguments based on state law, and we hold that
Pedroza’s retaliation and constructive discharge claims fail for the same reason as her
hostile work environment claim. Pedroza’s retaliation and constructive discharge
claims also fail due to the absence of an adverse employment action. Pedroza
voluntarily switched positions after Straw and Pedroza’s coworkers suggested the
switch. There was no diminution in pay or benefits, and working conditions did not
change in a manner that we may characterize as adverse. Pedroza argues that she was

                                         -11-
unfairly criticized after the switch, but criticism in a new position is to be expected.
Finally, regarding Pedroza’s separate claim for punitive damages, even if we had
found that her underlying claims survived summary judgment, there is nothing that
would justify our placing the present case in the “narrow class of cases” where the
employer acts “with malice or reckless indifference” to the federally protected rights
of its employees. Lawrence v. CNF Transp., Inc., 340 F.3d 486, 495 (8th Cir. 2003).
Here, the undisputed evidence shows that Cintas management attempted to curtail
Straw’s actions. As such, even if Pedroza had ultimately prevailed, an award of
punitive damages would not be appropriate.

      We affirm the judgment of the district court.

COLLOTON, Circuit Judge, concurring.

       I concur in the opinion of the court, with a brief clarification concerning
footnote 2. I agree that the facts that Straw had children and had been in a long-term
relationship with a man “do not preclude a jury from finding that Straw was
motivated by some degree of sexual desire towards Pedroza,” ante, at 9 n.2, but I
think it is an overstatement to say that “[t]hese facts tend to prove only that Straw was
not strictly homosexual.” Id. A long-term heterosexual relationship is relevant to
whether Straw acted out of homosexual desire – that is, it has a “tendency” to make
the existence of homosexual desire less probable than if, say, Straw had been in a
long-term homosexual relationship, see Fed. R. Evid. 401 – but it is by no means
conclusive on the point. I thus agree that Cintas’s argument in favor of summary
judgment on this basis should be rejected.
                         ______________________________




                                          -12-